Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00361-CV
____________
 
GABRIEL B. DARBY, Appellant
 
V.
 
PATRIOT EMS SERVICE and WALLER
COUNTY EMS, Appellee
 

 
On Appeal from the
55th District Court
Harris County, Texas
Trial Court Cause No.
2008-09026-A
 

 
M E M O R A N D U M   O P I N I O N
Appellant  filed a notice of appeal   on April 16, 2009,
attempting to appeal two dismissal orders signed July 31, 2008 and August 15,
2008, which were made final and severed into cause number 2008-09026-A by order
signed September 30, 2008.  No motion for new trial, or other post-judgment
motion, was timely filed. 




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.  Therefore, appellant=s notice of appeal
was due on or before October 30, 2008.
Appellant=s notice of appeal was not filed timely.[1] 
A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (Tex. 1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal
was filed far beyond the fifteen-day period provided by Rule 26.3
.On May 21, 2009, notification was transmitted to all
parties of the Court=s intention to dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no
response addressing this Court=s jurisdiction.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost. 




[1]  We note that appellant=s notice of appeal is also untimely to perfect a restricted appeal.  See
Tex. R. App. P. 26.1(c) (requiring the notice of restricted appeal to be filed
within six months).  Nor may appellant benefit from the procedures to gain
additional time when no timely notice of the trial court=s judgment was received.  See Tex. R. App. P.
4.2(a) (limiting the extension of time to 90 days after the judgment was
signed).